Filed 10/28/22 P. v. Anvari CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B318182

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA501473)
           v.

 ALIREZA ANVARI,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Teresa Sullivan, Judge. Affirmed.
     A. William Bartz, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
      Defendant Alireza Anvari appeals from his conviction for
second degree burglary of a vehicle following his no-contest plea.
Defendant’s appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), identifying
no issues and requesting this court to review the record and
determine whether any arguable issue exists on appeal. We have
done so and affirm.

                          BACKGROUND
      Because the record does not contain a certificate of probable
cause, and defendant did not file a motion to suppress evidence
under Penal Code1 section 1538.5, our review is limited to “[t]he
sentence or other matters occurring after the plea or admission
that do not affect the validity of the plea or admission.” (Cal.
Rules of Court, rule 8.304(b).) Accordingly, we do not summarize
the proceedings before defendant entered his plea.
      On January 10, 2022, defendant pleaded no contest to
committing second degree burglary of a vehicle in violation of
section 459. The trial court suspended imposition of sentence,
and placed defendant on two years of probation. The trial court
ordered defendant to serve 45 days in jail, and awarded him
45 days credit. The trial court further ordered defendant to
perform 240 hours of community labor. The trial court imposed a
restitution fine, imposed and stayed a parole revocation fine, and
imposed a facility assessment and operations assessment.
      Defendant timely appealed.




      1   Unspecified statutory citations are to the Penal Code.




                                     2
                          DISCUSSION
       We appointed counsel to represent defendant in this
matter. After examining the record, counsel filed a Wende brief
raising no issues on appeal and requesting that we independently
review the record. (Wende, supra, 25 Cal.3d 436.) Defendant was
advised by this court of the opportunity to file a supplemental
brief; he filed no brief. We have examined the entire record and
are satisfied that counsel has complied with counsel’s
responsibilities and that no arguable issue exists. (People v.
Kelly (2006) 40 Cal.4th 106, 110–111; Wende, at p. 441.)

                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, J.


We concur:



      ROTHSCHILD, P. J.                    WEINGART, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    3